Citation Nr: 0943634	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-35 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for substance abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1978 to 
January 1981.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a March 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.




FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy, and 
the occurrence of a claimed in-service stressor supporting 
the current diagnosis of PTSD is not established by credible 
supporting evidence.

2.  Tinnitus was not present in service or until years 
thereafter and is not etiologically related to service.

3.  The Veteran has been diagnosed with drug and alcohol 
dependence.

4.  Drug and alcohol abuse are not etiologically related to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  A psychiatric disability, to include PTSD, was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

3.  The Veteran's claim for substance abuse has no legal 
merit.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301(c), 3.303, 3.310 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 
see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The Veteran's claim of entitlement to service connection for 
substance abuse is being denied as a matter of law.  In 
VAOPGCPREC 5-2004 (2004) VA's Office of General Counsel held 
that the VCAA does not require either notice or assistance 
when the claim cannot be substantiated under the law or based 
on the application of the law to undisputed facts.  
Similarly, the Court has held that the VCAA is not applicable 
to matters in which the law, and not the evidence, is 
dispositive.  Mason v. Principi, 16 Vet. App. 129 (2002).

Therefore, as there is no basis in law for granting the 
Veteran's claim for service connection for substance abuse, 
the VCAA is inapplicable to this claim.

In March and May 2005 letters, issued prior to the initial 
adjudication of the claims, the RO notified the Veteran of 
the evidence needed to substantiate his claims for service 
connection for PTSD and tinnitus.  The letters satisfied the 
second and third elements of the duty to notify by informing 
the Veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claim, by a January 2007 letter.  

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim, as was done here.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and records from federal 
agencies.  The Veteran was afforded an adequate examination 
in connection with his tinnitus and psychiatric disability 
claims.  

VA has not sought verification of the Veteran's claimed 
stressor from the service department.  In January 2006, the 
RO made a finding that there was insufficient information to 
seek such verification.  The RO made repeated efforts to call 
the Veteran, sent him questionnaire and obtained the 
Veteran's personnel and service treatment records.  The 
Veteran did not respond with the requested information.  The 
Veteran has received a diagnosis of PTSD based on witnessing 
a homicide while stationed in Japan.  He has not, however, 
provided a 60 day period when the event occurred so that a 
request for verification could be made.  The 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2009).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non service-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Analysis

Psychiatric Disability

Service personnel records indicate that the Veteran served on 
active duty from January 1978 to January 1981, and that he 
had 11 months of foreign service.  The Veteran had peacetime 
service and has not claimed participation in combat or a 
combat related stressor.  Accordingly, credible supporting 
evidence is required to establish the occurrence of a 
stressor supporting a diagnosis of PTSD.

The Veteran contends that he has PTSD which stems from him 
witnessing "[redacted]" being stabbed to death while stationed 
in Japan.  See April 2005 VA examination report and October 
2009 Appellant's Brief.  He also reports that he was exposed 
to death, dying, racism and mental abuse from his superiors 
and peers.  See April 2005 outpatient treatment records from 
the Lyons VA Medical Center (Lyons VAMC).

The Veteran's report of medical history completed at the time 
of his separation examination in September 1980 shows that he 
checked a box indicating that he had or had had depression or 
excessive worry.  The remainder of the service treatment 
records are negative for any diagnosis, treatment or 
complaints related to PTSD or any other psychiatric disorder 
or any indication that the Veteran complained of stress 
resulting from trauma.

In his initial claim for VA benefits received in February 
2005, the Veteran seemed to indicate that he was initially 
treated for PTSD in 1999, although he did not report any 
specific information regarding this treatment.  Elsewhere in 
the application, he indicated that all of his disabilities 
began in 1978.

In January 2005, the Veteran underwent a screening for 
entrance into a VA domiciliary.  He reported no psychiatric 
problems in the last 30 days, but a depression screening 
yielded a score of 23, which was interpreted as indicating 
moderate depression.

During an April 2005 VA PTSD examination, the examiner noted 
the Veteran's report of witnessing the homicide of someone 
named "[redacted]" while stationed in Japan and his reported 
history of being in fights while in service.  The examiner 
also noted the Veteran's report of a chaotic and violent 
family background, of physical abuse by his father, and his 
history of alcohol and cocaine dependence, which the Veteran 
claimed started in the military.  He reported that the 
substance abuse began as a way of fitting in, since he was 
the youngest person there.  The examiner also noted the 
Veteran's history of homelessness, financial problems and 
lack of social support.  The only psychiatric diagnosis was 
PTSD, and opined that it was as likely as not that the 
Veteran's substance dependence was related to PTSD.

Furthermore, outpatient treatment records from the Lyons VAMC 
show that the Veteran sought treatment for PTSD and as noted 
above, during a PTSD pre-screening, requested by the Veteran, 
the Veteran reported being exposed to death and dying, racism 
and mental abuse by superiors and peers.  See outpatient 
treatment records from Lyons VAMC.

In March and May 2005, the RO sent the Veteran letters, with 
attached PTSD combat-related and personal assault 
questionnaires, requesting that he submit evidence to enable 
the RO to verify the stressful events he alleged were the 
cause of his PTSD.  The Veteran failed to respond to either 
letter.  Accordingly, in a January 2006 letter, the Veteran 
was notified that the information required to verify the 
stressful events he described was insufficient to send to the 
Joint Service Records Research Center and/or insufficient to 
research the case for a Marine Corps record.  See January 
2006 Formal Finding on Lack of Information Required to Verify 
Stressors in Connection to PTSD.  In January 2006, the RO 
sent the Veteran another letter, requesting that he submit 
evidence to enable the RO to verify his alleged stressors.  
The Veteran did not respond to the letter.

The primary impediment to service connection for PTSD is the 
absence of credible supporting evidence of the stressor upon 
which PTSD was diagnosed.  That is, there is no competent 
evidence of record to corroborate the Veteran's reports that 
he witnessed someone named "[redacted]" being stabbed to death 
while stationed in Japan.  The general information provided 
by the Veteran is not sufficient to permit verification of 
the alleged stressors.  

Without evidence showing that the Veteran engaged in combat 
with the enemy or credible supporting evidence that a 
stressor supporting a diagnosis of PTSD occurred, service 
connection for PTSD must be denied.

When a Veteran makes a claim for service connection for PTSD, 
VA has an obligation to consider whether service connection 
is warranted for a disability manifested by the claimed 
psychiatric symptomatology regardless of how the 
symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  The Veteran has not been found to have any 
psychiatric disability other than PTSD.  Although the Veteran 
reported depression on one occasion during service, there is 
no evidence relating any current psychiatric disability to 
that report.  He has not reported a continuity of 
symptomatology and no mental health or medical professional 
has reported such a link.

Tinnitus

The Veteran contends that he incurred tinnitus as a result of 
noise exposure in service.  

Service treatment records show that in December 1978, the 
Veteran complained of pain and ringing in both ears.  The 
tympanic membrane was within normal limits.  The assessment 
was serous discharge.  There were no further complaints of 
tinnitus during service and the Veteran's separation 
examination in September 1980 is negative for any complaints 
or diagnosis of tinnitus.

The post-service medical evidence of record shows that during 
a January 2005 physical examination at the Lyons VAMC, the 
Veteran denied having tinnitus.  

During a March 2005 VA audiology examination, the Veteran 
reported a popping sensation and ringing bilaterally for at 
least twenty years.  He also reported noise exposure in the 
military and denied occupational or recreational noise 
exposure.  The examiner did not offer an opinion on the 
etiology of the Veteran's complaints.  In December 2005, VA 
audiologist reviewed the claims file.  The audiologist opined 
that there was no evidence showing that tinnitus was incurred 
in or aggravated by military service.  She noted the finding 
of tinnitus in 1978, but found that this was consistent with 
his diagnosis of a head cold made at that time, and 
considered to be acute and transient in nature.  .  See 
December 2005 VA opinion.

While the Veteran has at times seemed to suggest that current 
tinnitus began in service, he has made contradictory 
statements in this regard.  On his application for benefits 
in February 2005, he reported the onset of tinnitus in 1980, 
while he seemed to report an onset year of 1978 elsewhere in 
the same application.  He denied tinnitus in January 2005, 
and reported a 20 year history on one examination later in 
2005.  That report would place the onset over four years 
after service.  Given the varying history, his reports cannot 
be seen as providing credible evidence that current tinnitus 
had its onset in service.

While there was a single report of ringing in the ears during 
service, there were no further complaints or findings 
referable to this condition in service.  The service 
treatment records show that the Veteran was seen with 
complaints referable to other conditions during service, and 
did not appear to report his complaints on the medical 
history completed for service separation, but did not repeat 
the complaint of ringing in the ears.

The VA audiologist provided an opinion that took into account 
the Veteran's reports and his claims file and was accompanied 
by a rationale.  That opinion was against the claim.  As the 
most probative evidence is against the claim, reasonable 
doubt does not arise and the claim is denied.

Substance Abuse

The Veteran contends that service connection is warranted for 
substance abuse because he started abusing drugs and alcohol 
in service.  See November 2006 VA Form 9.

Compensation shall not be paid if the claimed disability is 
the result of the person's own willful misconduct or abuse of 
alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2009).  With 
respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a 
appellant's own alcohol or drug abuse.  Moreover, § 8052 also 
amended 38 U.S.C. § 105(a) to provide that, with respect to 
claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in the line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See also VAOPGPREC 2-
97.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran could receive 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, a Veteran's service- 
connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001).  In other words, 38 U.S.C.A. §§ 1110, 1131 do not 
preclude compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability.  Rather, the law 
precludes compensation only for (a) primary alcohol abuse 
disabilities, and (b) secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol 
abuse.  The Federal Circuit defined "primary" as meaning an 
alcohol abuse disability arising during service from 
voluntary and willful drinking to excess.

In light of these provisions, in order for the Board to find 
entitlement to service connection for drug and alcohol abuse 
in this case, it would have to be demonstrated that such drug 
and alcohol abuse is etiologically related to one of the 
Veteran's service-connected disabilities, which include right 
patellofemoral syndrome, left knee patellofemoral syndrome 
and nongonococcal urethritis.  

The Veteran contends that his substance abuse should be 
service connected because it began in service or because it 
is secondary to PTSD.  Service connection on the theory of 
direct incurrence is clearly precluded by law.  

As to the second theory, the April 2005 VA examiner opined 
that it was as likely as not that the Veteran's substance 
dependence was related to PTSD.  However, as the Board has 
determined that service connection for PTSD is not warranted, 
service connection for substance abuse, secondary to PTSD is 
not warranted.  (Moreover, there is evidence against finding 
a link between PTSD and substance abuse.  In this regard, the 
Veteran reported on the examination that the substance abuse 
began for reasons unrelated to the claimed stressor or PTSD 
and in January 2005, during VA evaluation, he reported a 
history of substance abuse beginning at the age of 17, prior 
to his entrance into service.)

As the Veteran's claim for service connection for substance 
abuse does not present a basis for which relief may be 
granted, it has no legal merit.  As the disposition of this 
claim is based on law and not the facts of this case, the 
claim must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The Board also notes that the Veteran claims to have 
neuropsychological residuals of his substance abuse, 
including dementia.  See October 2009 Appellant's Brief.  
However, as service connection for substance abuse is not 
warranted on a direct or secondary basis, service connection 
for any residuals of the Veteran's substance abuse also would 
not be warranted.  


ORDER

Service connection for PTSD is denied.

Service connection for tinnitus is denied.

Service connection for substance abuse is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


